               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JUNE CHO,                           )
                                    )
               Plaintiff,           )
                                    )
    v.                              )              1:18CV288
                                    )
DUKE UNIVERSITY and                 )
MARILYN HOCKENBERRY,                )
                                    )
               Defendants.          )


                                 ORDER

    This court finds Defendants’ Motion for Summary Judgment,

(Doc. 20), should be granted. A Memorandum Opinion and Order

will be issued in the near future. In the meantime, this court

removes the case from the October Trial Calendar. The parties

shall stand down from any further trial preparation.

    IT IS SO ORDERED.

    This the 10th day of October, 2019.




                                 _______________________________________
                                     United States District Judge




    Case 1:18-cv-00288-WO-JLW Document 38 Filed 10/10/19 Page 1 of 1
